The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of minor informalities:
On page 1, above “Background” replace paragraph [0001] with the following paragraph:
-- [0001]	The present application is a continuation application of U.S. Patent Application No. 16/719,311, filed December 18, 2019, now U.S. Patent 10,957,540 issued March 23, 2021, which is a continuation application of U.S. Patent Application No. 16/043,286, filed on July 24, 2018, now U.S. Patent 10,522,353 issued December 31, 2019, which is a divisional application of U.S. Patent Application No. 15/475,826, filed on March 31, 2017, now U.S. Patent 10,147,609 issued December 4, 2018, which claims the benefits of U.S. Provisional Application No. 62/434,966, filed on December 15, 2016, each of which is hereby incorporated by reference in its entirety.   --
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-5, 8-12 and 14-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 8,853,673 to Shimamune et al (referred to as Shimamune).
In re claim 1, Shimamune discloses a device comprising: 
- a first gate structure 13 disposed on a substrate 11 [Fig. 3];
- a dielectric isolation structure 11I disposed on the substrate 11 [Figs. 3-8]; and 
- a first source/drain feature 11S, 11D disposed on substrate 11 and associated with first gate structure 13 [col. 8, ln.15], wherein the first source/drain feature includes: 
- a first semiconductor layer 14b-d including a dopant at a first concentration [Fig. 3 & col. 15, ln.41]; 
- a second semiconductor layer 14A-B disposed on the first semiconductor layer, wherein the second semiconductor layer includes the dopant at a second concentration that is different than the first concentration [Fig. 4E & col. 9, ln.35]; and 
- a third semiconductor layer 15A-B disposed on the second semiconductor layer 14A-B, wherein the third semiconductor layer includes the dopant at a third concentration that is different than the second concentration [Figs 4D-E & col. 9, ln.49], and 
wherein at least one of the first, second and third semiconductor layers , 14b-d, 14A-B, 15A-B interfaces (i.e., contacting) with a sidewall of the dielectric isolation structure 11I [Fig. 3]; and 
- an inter-layer dielectric layer disposed over the dielectric isolation structure 11I and the first gate structure 13, wherein the dielectric layer interfaces with the sidewall of the dielectric isolation structure.

    PNG
    media_image1.png
    246
    518
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    247
    401
    media_image2.png
    Greyscale

Applicant (Fig.7)		compared to		Shimamune (US Patent 8,853,673) Fig.3
In re claim 2, Shimamune discloses the third concentration being greater than the second concentration and the first concentration is greater than the second concentration.
In re claim 3, Shimamune discloses the second semiconductor layer 15A-B and the third semiconductor layer 16A-B interface with the sidewall of the dielectric isolation structure 11I [Fig. 3].
In re claim 4, Shimamune discloses the first semiconductor layer 14A-B interfaces with the sidewall of the dielectric isolation structure 11I [Fig. 3].
In re claim 5, Shimamune discloses the first, second and third semiconductor layers including silicon.
In re claim 8, Shimamune discloses a device comprising:
- a first gate structure 13 disposed on a substrate 11 [Fig. 3 & col. 7, ln.50];
- a first source/drain feature 11S, 11D disposed on the substrate 11 on a first side of the first gate structure 13 [col. 8, ln.15], the first side being opposite a second side of the first gate structure 13, wherein the first source/drain feature 11S, 11D includes:
- a first semiconductor layer 14b-d disposed within the substrate 11 [Fig. 3 & col. 15, ln.41];
- a second semiconductor layer 14A-B disposed on the first semiconductor layer 14b-d [Fig. 4E & col. 9, ln.35], and extending within the substrate 11 below a topmost surface of the substrate; 
- and a third semiconductor layer 15A-B disposed on the second semiconductor layer 14A-B [Figs 4D-E & col. 9, ln.49], and extending within substrate below the topmost surface of the substrate 11; and 
- a second source/drain feature 11S, 11D disposed on the substrate 11 on the second side of the first gate structure 13 [Figs. 5B-D], wherein the second source/drain feature 11S, 11D includes:
- a fourth semiconductor layer 14b-d disposed within the substrate 11 [Fig. 3];
- a fifth semiconductor layer 14A-B disposed on the first semiconductor layer 14b-d [Figs. 4A-F and cols. 9-10], wherein the fifth semiconductor layer includes a portion extending above the topmost surface of the substrate 11 [Fig. 3]; and
- a sixth semiconductor layer disposed on the fifth semiconductor layer 15A-B disposed on the second semiconductor layer 14A-B [Figs. 3 & 9 and col. 15, ln.41], wherein the sixth semiconductor layer 15A-B includes a portion extending above the topmost surface of the substrate 11.
In re claim 9, Shimamune discloses an isolation feature 11I disposed on the substrate 11 [Fig. 3], and the second semiconductor layer 14A-B and the third semiconductor layer 15A-B interface with isolation feature 11I.
In re claim 10, Shimamune discloses an isolation feature 11I disposed on the substrate 11 [Fig. 3], and the first semiconductor layer 14b, 14c, 14d, the second semiconductor layer 14A-B and the third semiconductor layer 15A-B interface with isolation feature 11I.
In re claim 11, Shimamune discloses each of the first semiconductor layer 14b, 14c, 14d, the second semiconductor layer 14A-B and the third semiconductor layer 15A-B including silicon.
In re claim 12, Shimamune discloses the first semiconductor layer 14b, 14c, 14d includes a dopant at a first concentration, second semiconductor layer 14A-B includes the dopant at a second concentration[,] and the third semiconductor layer 15A-B includes the dopant at a third concentration.
	Since Shimamune discloses the first, second and third semiconductor layers having different layers’ thickness, Shimamune inherently teaches or suggests the first, second and third concentrations being different from each other.
In re claim 14-15, Shimamune discloses the dopant being a p-type dopant, or an n-type dopant [cols 8-9]
In re claim 16, Shimamune discloses a device comprising:
- a first gate structure 13 disposed over a substrate 11 [Fig. 3 & col. 7, ln.50];
- an isolation structure 11I at least partially embedded in the substrate 11 [Figs. 3-8];
- a first source/drain feature 11S, 11D associated with the first gate structure 13 [col. 8, ln.15], the first source/drain feature including: 
- a first semiconductor layer 14b-d disposed on the substrate 11 [Fig. 3 & col. 15, ln.41]; 
- a second semiconductor layer 14A-B disposed on the first semiconductor layer 14b-d [Fig. 4E & col. 9, ln.35] and interfacing with the isolation structure 11I; and 
- a third semiconductor layer 15A-B disposed on the second semiconductor layer 14A-B [Figs 4D-E & col. 9, ln.49] and interfacing with the isolation structure 11I; and 
- an inter-layer dielectric layer disposed over the isolation structure 11I and the first gate structure 13, wherein the dielectric layer is in interfaces with a sidewall of the isolation structure.
In re claim 17, Shimamune discloses the first semiconductor layer is thicker than the second semiconductor layer and the third semiconductor layer.
In re claim 18, Shimamune discloses:
. the second semiconductor layer and the third semiconductor layer interface with the sidewall of the isolation structure,
. the third semiconductor layer interfaces with the second semiconductor layer, and
. the second semiconductor layer interfaces with the first semiconductor layer.
In re claim 19, Shimamune discloses the first gate structure 13 including sidewall spacer that interfaces with at least one of third semiconductor layer 15A-B and second semiconductor layer 14A-B [Fig. 3].
In re claim 20, Shimamune discloses a second source/drain feature associated with the first gate structure 13 [Fig. 3], the second source/drain feature 11S, 11D including:
- a fourth semiconductor layer 14b, 14c, 14d disposed on the substrate 11, the fourth semiconductor layer formed of the same material as the first semiconductor layer;
- a fifth semiconductor layer 14A-B disposed on the fourth semiconductor layer 14b, 14c, 14d, the fifth semiconductor layer formed of the same material as the second semiconductor layer and extending to a higher level within the device than the second semiconductor layer; and
- a sixth semiconductor layer 15A-B disposed on the fifth semiconductor layer 14A-B, the sixth semiconductor layer formed of the same material as the third semiconductor layer and extending to a higher level within the device than the third semiconductor layer.
Claim Rejections - 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness 
rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 6-7 and 13 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Shimamune et al (U.S. Patent No. 8,853,673). 
In re claim 6, Shimamune discloses the third semiconductor layer having top surface that includes first and second portions interfacing with the sidewall of dielectric isolation structure 11I [Fig. 3]. 
Shimamune, however, does not explicitly suggest “a first portion with a crystalline orientation of (1, 1, 1) and a second portion with a crystalline orientation of (0, 0, 1), the second portion interfacing with the sidewall of the dielectric isolation structure.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed crystalline planes of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen planes are critical.
In re claim 7, Shimamune does not suggest “the first semiconductor layer has a first thickness ranging from about 20 to about 40 nm, the second semiconductor layer has a second thickness ranging from about 2 to about 10 nm, and the third semiconductor layer has a third thickness ranging from about 5 to about 10 nm.”  It would have been obvious to a person having skills in the art to have modified the first, second & third semiconductor layers of Shimamune by utilizing the claimed “first semiconductor layer has a first thickness ranging from about 20 to about 40 nm, the second semiconductor layer has a second thickness ranging from about 2 to about 10 nm, and the third semiconductor layer has a third thickness ranging from about 5 to about 10 nm.” Since these are merely layers’ thicknesses that may be desired for a given application, it has been held that modifying the semiconductor layers of a device art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Shimamune does not suggest the third concentration being greater than the first concentration and the second concentration, and the first concentration being greater than…  
It would have been obvious to a person having skills in the art to have modified the implantations of Shimamune by utilizing the claimed “third concentration being greater than the first concentration and the second concentration, and the first concentration being greater than the second concentration,” because one would adjust, by variance of any of implantation parameters (e.g. the doping rate and/or power), the implantation concentrations can be customized to result a preferred third concentration being greater than first and second concentrations, and the first concentration being greater than the second concentration.
Note:	If the above rejections can be overcome, the pending claims are further subjected to the following Double Patenting rejections, as shown below:
Non-Statutory Double Patenting
 6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
7.	Claims 1-20 are rejected on the ground of a provisional Nonstatutory Double Patenting as being unpatentable over claims 1-20 of the conflicted U.S. Patent No. 10,522,323 to Chen, et al.  
	Although the two claims sets are not totally identical of the pending claims 1, 8 & 16 compared to those features (i.e., semiconductor device) of the conflicted claims 1 & 12 and their dependent claims, the claims at issues are not patentably distinct from each other.
A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 07, 2022											    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815